          Case 1:19-cv-01399-NONE-SAB Document 31 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BRENDA FOUQUETTE,                                   Case No. 1:19-cv-01399-NONE-SAB

12                   Plaintiff,                          ORDER VACATING JULY 23, 2020
                                                         SETTLEMENT CONFERENCE
13           v.

14   CITY OF FRESNO, et al.,

15                   Defendants.

16

17          On March 12, 2020, pursuant to a stipulation of the parties, an order issued continuing the

18 settlement conference in this action before United States Magistrate Judge Barbara McAuliffe to

19 July 23, 2020. (ECF No. 17.) Subsequently, Plaintiff’s counsel filed a motion to withdraw as

20 attorney for Plaintiff. (ECF No. 23.) Plaintiff was ordered to appear at a hearing on the motion

21 to withdraw, and failed to appear. The motion was granted on the ground that Plaintiff’s failure

22 to communicate with counsel had made it unreasonably difficult for counsel to carry out

23 representation of Plaintiff in this matter. (ECF No. 27.) Plaintiff is currently proceeding pro se

24 in this matter.

25          On July 6, 2020, Defendants City of Fresno and National Railroad Passenger Corporation

26 filed a motion to dismiss this matter due to Plaintiff’s failure to prosecute this action. (ECF No.

27 29.) Accordingly, the Court finds it would be a waste of the parties and judicial resources to

28 prepare for a settlement conference at this time and the July 23, 2020 settlement conference shall


                                                     1
          Case 1:19-cv-01399-NONE-SAB Document 31 Filed 07/16/20 Page 2 of 2


 1 be vacated to be reset if this action continues upon resolution of the motion to dismiss.

 2          Based on the foregoing, the July 23, 2020 settlement conference is HEREBY VACATED

 3 and the parties need not appear on that date. The Clerk of the Court is DIRECTED to serve a

 4 copy of this order upon Plaintiff at her address of record and at 2050 W. Ashlan Avenue, Apt.

 5 115, Fresno, CA 93705-1826.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     July 15, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
